Gray, C. J.
The petitioner’s services as solicitor were not rendered in relation to any trust fund, or in behalf of parties summoned in by the court to assert their claims to any fund in its custody, or in securing a fund to be distributed by the court, but in resisting the collection of assessments to increase the fund. No precedent or rule of practice has been referred to, which would justify a court of chancery in making an allowance for such services out of the fund obtained against such op. *423position. The surplus of the assessments, not required for the payment of debts and of the expenses of the collection, stands as if it had not been collected; the petitioner has performed no services as to the disposition of this surplus ; and the court has no duty in regard to it, except to order it to be repaid to the holders of policies. The petitioner must look for his compensation to the parties who employed him. Petition dismissed.